 



EXHIBIT 10.4
November, 2005
ANADARKO PETROLEUM CORPORATION
1999 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
for UK Nationals
     1. To the extent that the options have vested, all or any part thereof, may
be exercised by giving written notice of exercise to the Stock Option
Administrator of the Company. The notice should specify the number of options to
be exercised and the method of exercise. The date of exercise shall be deemed to
be the date set forth on the notice of exercise. Such exercise shall be subject
to payment and such approval as may be required under policies and procedures
established by the Committee designated by the Board of Directors of the Company
to administer and interpret the Plan. No shares shall be issued or delivered
until full payment for the options exercised have been made.
     2. The options granted hereunder are not transferable by the Optionee and
are exercisable, during the Optionee’s lifetime, only by the Optionee. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
options, or of any right or privilege conferred hereby, contrary to the
provisions hereof, or upon the levy of any attachment or similar process upon
the options or any right or privilege conferred hereby, the options and the
right and privilege conferred hereby shall immediately become null and void.
     3. The options may not be exercised unless the Optionee is an employee of
the Company or an affiliate of the Company at the time of such exercise and
shall have been continuously employed by the Company, or an affiliate of the
Company, since the date of this Agreement; provided, however, that the options
shall be exercisable following the termination of the Optionee’s employment
during the term of the options as follows:
          (i) Retirement. If the Optionee shall cease to be employed by the
Company or an affiliate of the Company by reason of retirement pursuant to a
pension or retirement plan of the Company, or of an affiliate of the Company,
the Optionee may, within a period of not more than six (6) months after such
cessation of employment, exercise the option if and to the extent it was
exercisable on the date of such cessation. In no event may the options be
exercised more than seven (7) years from the date of grant.
          (ii) Death or Disability of Optionee. Notwithstanding Paragraph 2, in
the event of the death of the Optionee prior to retirement or if the Optionee
shall cease to be an employee of the Company or an affiliate of the Company by
reason of disability prior to retirement, any option granted to the Optionee
shall vest and be immediately exercisable with respect to all or any part of the
shares as to which such option remains unexercised. In the event of the death of
the Optionee, the Optionee’s legal representative may within a period of not
more than twelve (12) months after the Optionee’s death exercise the option. In
the event of the disability of the Optionee, the Optionee may within a period of
not more than thirty-six (36) months after the date of cessation of employment,
exercise the option. In no event may the options be exercised more than seven
(7) years from the date of grant.

 



--------------------------------------------------------------------------------



 



          Notwithstanding Paragraph 3, in the event of the death of the Optionee
after retirement or disability, the Optionee’s legal representative may within a
period of not more than twelve (12) months after the Optionee’s death exercise
the option if and to the extent it was exercisable on the date of death. In no
event may the options be exercised more than seven (7) years from the date of
grant.
          (iii) Termination. If Optionee’s employment with the Company is
involuntarily terminated by the Company for any reason other than (1) because of
Optionee’s gross and deliberate disregard of duties and responsibilities as an
employee of the Company or one of its subsidiaries or (2) his engaging in a
criminal act constituting a felony against the Company or one of its
subsidiaries, the Optionee (or, in the event of the Optionee’s death, the
Optionee’s legal representative) may, within a period of not more than three
(3) months after such cessation of employment, exercise the Option if and to the
extent it was exercisable at the date of such cessation. In no event may the
Options be exercised more than seven (7) years from the date of grant.
          (iv) Voluntary Termination. If the Optionee voluntarily terminates his
or her employment with the Company, or an Affiliate, the Optionee (or, in the
event of the Optionee’s death, the Optionee’s legal representative) may, within
a period of not more than three (3) months after such cessation of employment,
exercise the Options if and to the extent they were exercisable at the date of
such cessation. In no event may the Options be exercised more than seven
(7) years from the date of grant.
     Neither this Agreement nor the Plan shall be construed as giving Optionee
any right to compensation of any kind as a result of rights forfeited under the
Plan at the termination of Optionee’s employment. Any forfeited options shall
not be taken into account for any pension or insurance related benefit.
     4. If the Optionee’s employment with the Company, or an Affiliate, is
terminated by the Company or an Affiliate due to a reduction in force, job
abolishment, or at the convenience of the Company, or an Affiliate, any and all
unvested Options granted hereunder will vest and become fully exercisable on the
date of termination.
     5. The Company may, at any time, in its sole discretion and with or without
cause, cancel the options, in whole or in part, to the extent they have not
become exercisable at the time of such action.
     6. The Optionee shall have no rights as a stockholder with respect to any
shares of common stock subject to the options prior to the date of issuance to
the Optionee of a certificate or certificates for such shares.
     7. By accepting the options, the Optionee agrees that any and all shares of
common stock purchased upon the exercise of an option shall be acquired for
investment and not with a view to, or for sale in connection with, any
distribution thereof, and that each notice of the exercise of any portion of the
options shall be accompanied by a representation and agreement in writing signed
by the Optionee to the foregoing effect and, to the effect that no sale of such
shares of common stock shall be made other than in compliance with the
registration provisions of the Securities Act of 1933 or pursuant to an
exemption

2



--------------------------------------------------------------------------------



 



therefrom. If at the time such notice of exercise is given the shares issuable
upon exercise of the options are registered under the Securities Act of 1933,
the Optionee, if Optionee is an executive officer, director or owner, directly
or indirectly, of five percent (5%) or more of the outstanding shares of common
stock, or is (or may be deemed to be) an affiliate of the Company within the
meaning of the rules and regulations under the Securities Act of 1933, shall, in
lieu of the aforesaid representation and agreement, furnish an agreement in
writing to the effect that he or she shall not offer or sell any of shares
acquired as a result of such exercise unless the Company has registered such
shares for resale under the Securities Act of 1933, or such Optionee sells such
shares pursuant to an exemption from the registration requirements of such Act.
     8. The Optionee shall be considered to be in the employment of the Company
as long as the Optionee remains an employee of either the Company, a parent or
subsidiary corporation of the Company, or a corporation or a parent or
subsidiary of a corporation assuming or substituting a new option for this
option. Any question as to whether and when there has been a termination of
employment shall be determined either by the Committee or the Board of Directors
of the employing corporation, and its determination shall be final.
     Nothing herein contained shall confer upon the Optionee any right with
respect to continuance of employment by the Company or interfere in any way with
the right of the Company to terminate the Optionee’s service, responsibilities,
duties and authority to represent the Company or such subsidiary at any time, in
its sole discretion and with or without cause subject to applicable law.
     9. If at any time the Company shall determine in its discretion that the
listing or qualification of the shares of common stock subject hereto under any
securities exchange requirements or under any applicable state or federal law,
or the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of the options
or the issue of shares hereunder, the options may not be exercised in whole or
in part unless such listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company.
     10. This option may be adjusted or required to be surrendered pursuant to
the provisions of Section 7 of the Plan.
     11. Upon an exercise of this option, the Company may be required to
withhold applicable tax with respect to the realization of compensation by the
Optionee as a result of exercise of this option. The Company is hereby
authorized to satisfy any such tax by withholding cash or common stock
distributable upon such exercise.
     12. Any notice to be given to the Company under this Agreement shall be
either delivered to the Stock Option Administrator by:

         
 
  email:   stock_options_admin@anadarko.com
 
  facsimile:   832/636-7557
 
  mail:   1201 Lake Robbins Drive
 
      The Woodlands, Texas 77380

and any notice to be given to the Optionee under this Agreement shall be
addressed to the Optionee at the address designated below in the space provided
therefor; provided, however, that either party may substitute

3



--------------------------------------------------------------------------------



 



a different address by notice in writing to the other.
     13. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their successors, but neither this Agreement nor any rights
hereunder shall be assignable by the Optionee except as specifically provided
for herein.
     14. This Agreement shall be governed by, and construed in accordance with
the laws of the State of Texas.

4